Citation Nr: 1333312	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 percent for degenerative disc and joint disease with right radiculopathy.

2.  Entitlement to an extraschedular evaluation in excess of 10 percent for degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 decision, the Board denied an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  The Board also held that the criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability had been met throughout the appeal period.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2013 memorandum decision, the Court vacated that part of the Board's December 2011 decision that denied entitlement to a disability rating in excess of 10 percent for degenerative disc and joint disease with right radiculopathy.  The Court found that the Board had failed to provide adequate reasons and bases for its decision in terms of the applicability of 38 C.F.R. § 3.951(b) to the Board's decision to change to Diagnostic Code used to evaluate the Veteran's low back disability.  The Court also found that the Board had failed to provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted.  The Court remanded the matter to the Board for readjudication.  

The issue of entitlement to a schedular evaluation in excess of 10 percent for degenerative disc and joint disease with right radiculopathy is now before the Board for final appellate consideration.

The issue of entitlement to an extraschedular evaluation in excess of 10 percent for degenerative disc and joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain, difficulty standing and sitting and fatigability with objective evidence of degenerative joint disease (arthritis) of the lumbar spine with painful motion; there is no evidence of compensable limitation of motion of the lumbar spine or ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes.

2.  The Veteran's degenerative disc disease of the lumbar spine is manifested throughout the appeal period by radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  The criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in January 2007 and additional notice in May 2008 and October 2009.  The claim was subsequently readjudicated, most recently in a May 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA back examinations in April 2007, June 2007 and November 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that in August 2013 the Veteran submitted a single private chiropractic record (which provides no findings pertinent to applicable Diagnostic Codes) and the Veteran's representative submitted an informal hearing presentation.  Significantly, neither the Veteran nor his representative asserted that the Veteran's disability had increased in severity since the most recent VA examination.  Accordingly, the Board finds that the another VA examination is not warranted in this case.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159 .

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disorder has historically been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5010 indicates that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5293 (which has been renumbered to 5243), intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 10 percent evaluation when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the prior 12-month period.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (2). 

As noted above, the Veteran had been assigned a single 10 percent evaluation under the diagnostic criteria for intervertebral disc syndrome, diagnosed as degenerative disc disease with radiculopathy.  Having considered the evidence of record, the Board finds that the Veteran's disability is more appropriately evaluated pursuant to Diagnostic Code 5003, pertaining to degenerative arthritis, and the General Rating Formula.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

In this regard, the Board notes the Veteran has been diagnosed with arthritis of the lumbar spine.  See June 2007 VA examination report.  Furthermore, as noted above, evaluating the Veteran's lumbar spine disability pursuant to the General Rating Formula allows a separate evaluation to be assigned for right radiculopathy, which has been previously service-connected and combined with orthopedic manifestations as part of the Veteran's intervertebral disc syndrome. 

The Veteran's 10 percent disability evaluation has been in effect since February 1977, more than 20 years.  The Board is aware that in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b).    

In the present case, in contrast to Murray, the separation of the Veteran's single rating into separate ratings did not effectively reduce either of the ratings for the individual conditions.  Before, the Veteran received compensation at the 10 percent level under Diagnostic Code 5010-5293 for limitation of motion and right radiculopathy.  Now, he will continue to receive compensation at least at the 10 percent level for limitation of motion, and will receive additional compensation under Diagnostic Code 8520 for radiculopathy.

Further, in the present case there is no indication that the Veteran has developed additional symptoms that were not contemplated by the previous diagnostic codes, or by the current codes, as was the case in Murray.  Moreover, the newly assigned diagnostic codes evaluate the same criteria, and contemplate the same symptomatology, as the prior assigned codes.  They do not affect the protected 10 percent rating.  Specifically, traumatic arthritis (under previously assigned Diagnostic Code 5010) and degenerative arthritis (under newly assigned Diagnostic Code 5003) each contemplates limitation of motion.  Indeed, Diagnostic Code 5010 specifies that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Similarly, intervertebral disc syndrome (under previously assigned Diagnostic Code 5293) and radiculopathy (under newly assigned Diagnostic Code 8520) each contemplates neurological symptoms appropriate to the site of the diseased disk.  In summary, Murray is distinguishable and is not applicable to this case.

The Board recognizes arguments made to the Court by the Veteran's attorney that the original grant of service connection, by a March 1977 rating decision, contemplated left as well as right radiculopathy.  Thus, the Veteran had a protected 10 percent evaluation for left radiculopathy and additional compensation under Diagnostic Code 8520 for right, but not left, radiculopathy consequently violates 38 C.F.R. § 3.951(b) and Murray.

The Board disagrees with the Veteran's attorney that the Veteran's protected 10 percent evaluation contemplated left radiculopathy as well as right radiculopathy.  The analysis set forth in the March 1977 rating decision makes it clear that the assigned evaluation only contemplated right radiculopathy.  The rating decision acknowledged that a March 1975 service treatment record showed that reflexes were absent at both knees, and weak at both ankles.  However, the rating decision also noted that, according to the same March 1975 service treatment record, the Veteran's only complaint was of right gluteal numbness on long drives.  He did not complain of any left lower extremity symptoms.  The rating decision pointed out that the March 1975 service treatment record noted questionable decreased light touch at the right gluteal area.  The March 1977 rating decision also pointed out that in September 1974 the Veteran had hypesthesia on the right gluteal and posterior thigh areas and dysthesia of the right medial calf.  

The Board finds the Veteran's lumbar spine disability does not warrant a schedular evaluation in excess of 10 percent for orthopedic manifestations at any point during the appeal period.  In this regard, the Board notes that the Veteran's lumbar spine disability is manifested by subjective complaints of pain, difficulty standing and sitting and fatigability and objective evidence of degenerative joint and disc disease with painful motion and full functional flexion to 90 degrees and extension to 30 degrees of motion.  There is no evidence of compensable limitation of motion of the lumbar spine or ankylosis of the thoracolumbar spine or the entire spine.

With regard to range of motion testing, an April 2007 VA examination indicates the Veteran exhibited full forward flexion from zero to 90 degrees, full extension from zero to 30 degrees, full lateral flexion to 30 degrees bilaterally, and full lateral rotation to 30 degrees bilaterally.  There was no additional limitation of motion due to repetitive use, flare-ups, incoordination, fatigue, weakness or lack of endurance.  A June 2007 VA examination report diagnoses the Veteran with degenerative joint disease, and notes he exhibited full range of motion on flexion, extension, lateral flexion and lateral rotation, with no apparent loss of motion, weakness, fatigability or loss of coordination during or following repetitive motion.  Finally, a November 2009 VA examination also found full flexion, extension, lateral flexion and lateral rotation, with no additional functional loss with use and no fatigue, weakness, lack of endurance or incoordination.  See DeLuca, supra.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 10 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less, or combined range of motion of 120 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during the appeal period.  Id. 

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See, e.g., April 2007 VA examination report.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine and, as such, does not serve as a basis for an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As discussed above, service connection has been previously awarded for right radiculopathy.  However, to date, right radiculopathy has been combined with orthopedic manifestations of degenerative disc disease based on the diagnostic criteria for intervertebral disc syndrome.  As the Board has evaluated the Veteran's disability pursuant to the General Rating Formula, the Board finds that a separate evaluation for radiculopathy of the right lower extremity is warranted throughout the current appeal period.  See 38 C.F.R. § 4.124a , Diagnostic Code 8520.

However, the Board finds that no other separate evaluation is warranted in the instant case.  In this regard, the Board notes that the Veteran has complained of radicular pain in the left lower extremity.  See, e.g., June 2007 VA examination report.  However, diagnostic testing indicates there is no objective evidence of neurological abnormalities of the left lower extremity.  See June 2007 Nerve Conduction Study.  In addition, the Board notes the Veteran did not complain of left radicular pain at either the April 2007 or November 2009 VA examinations.  Finally, there is no evidence of record that the Veteran suffers from bowel or bladder impairment.  Thus, the Board finds that a separate evaluation for neurological disability, other than radiculopathy of the right lower extremity, is not warranted.

The Board acknowledges the Veteran's contentions that his service-connected lumbar spine disability warrants greater evaluations than those assigned herein.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which lumbar spine disabilities are evaluated.  As noted above, the medical findings do not support a higher evaluation.

The observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased evaluation.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra, Mitchell, supra.

In sum, the Board finds that the Veteran's lumbar spine disability is more appropriately evaluated pursuant to Diagnostic Code 5003, pertaining to degenerative arthritis, and the General Ratings Formula, as doing so results in separate evaluations for orthopedic and neurological manifestations and is therefore more beneficial to the Veteran.  The Board further finds that a schedular evaluation of 10 percent, but not greater, is warranted for orthopedic manifestations, as the Veteran has been diagnosed with arthritis of the lumbar spine with painful motion.  However, as there is no compensable limitation of motion of the lumbar spine, the preponderance of the evidence is against a schedular evaluation greater than 10 percent for orthopedic manifestations of the Veteran's lumbar spine disability at any point during the appeal period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no evidence of unemployability.  Hence further consideration of TDIU is not warranted. 


ORDER

A schedular evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine is denied.

A separate evaluation for radiculopathy of the right lower extremity is granted.


REMAND

As noted above, the Court's March 2013 decision found that the Board failed to provide adequate reasons and bases whether referral for consideration of an extraschedular rating was warranted.  In doing so, the Court found that the Board had failed to address the Veteran's contentions that pain from his service-connected spine disability interfered with his sleep.  His complaints of sleep impairment because of his service-connected back disability were noted in the April 2007, June 2007 and November 2009 VA examinations.  The Veteran is competent to state that pain from his service-connected spine disability interferes with his sleep.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Court pointed out that the schedular criteria for the Veteran's service-connected disability do not include sleep interference.  Thus, the rating criteria are inadequate.  The Veteran's then-representative argued in a July 2012 brief that the Veteran had "lost contracts" at work because of sleep impairment; arguing in effect that there was marked interference with employment.  The case presents and exceptional and unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008).  

On remand, the AMC/RO shall consider whether this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)). 

Accordingly, the case is REMANDED for the following action:

1.  Review all the evidence and consider whether the Veteran's case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased rating for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  In so doing, it should be considered that the Board has found that competent evidence of record demonstrates that the service-connected orthopedic manifestations of degenerative disc and joint disease of the lumbar spine may result in an exceptional or unusual disability picture, which is not contemplated by the schedular criteria.  The Veteran's claim should be reviewed and any necessary development should be undertaken. 

2.  Thereafter, the Veteran's claim should be readjudicated and, if an extraschedular increased rating is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


